Order entered July 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01516-CR
                                      No. 05-12-01517-CR

                            KELLY MACK LAMBETH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 219-80060-2012, 219-80495-2012

                                            ORDER
        On May 9, 2013, this Court ordered appellant to file his brief in these appeals by June 14,
2013. To date, appellant has neither filed his brief nor communicated with the Court regarding
the status of the brief. We have already adopted a finding that appellant s indigent and is
represented by court-appointed counsel.
        Accordingly, we ORDER appellant to file his brief by JULY 15, 2013. If appellant’s
brief is not filed by the date specified, we will order Tim Avery removed as appellant’s
appointed attorney and will order the trial court to appoint new counsel to represent appellant in
the appeals.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                       /s/   DAVID EVANS
                                                             JUSTICE